DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 defines the handle (“the other-function portion” is a handle as defined in claim 1.) having a hook.  Therefore, there are two protrusions on the handle.  However, the disclosure teaches only one protrusion on the handle.  If element 22 is considered a hook, it does not look like a hook.  It looks like a ring.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorner et al. (5,046,566), hereinafter Dorner.
Regarding claim 1, Dorner teaches a hand-held working machine, comprising:
	a machine body 3; and
 a connection receiving portion 6 configured to connect an anchoring rope (a rope can be attached to element 6 since element 6 is a solid material), which is configured to couple a machine body and an operator to each other, to the machine body, wherein the connection receiving portion includes: 
an other-function portion provided to the machine body as a portion having other function or use (a handle for grasping); and 
a protrusion 23 configured to retain the anchoring rope at a predetermined position of the other-function portion.
the other-function portion includes a handle 6 provided to the machine body, and 
the protrusion protrudes from the handle toward the machine body .
See Figs. 1-2.
Regarding claim 2, the chainsaw has a blade.  An additional protrusion 5 being provided at a rear side is best seen in Fig. 1.
Regarding claim 3, the handle and the protrusion 23 being a arranged at a position that is not obstructive the handle is best seen in Fig. 1.
Regarding claims 4 and 5, the other-function portion having a closed shape is best seen in Fig. 1.
Regarding claims 6 and 7, the protrusion 23 protruding toward an inner side of the machine body is best seen in Figs. 1 and 2.
Regarding claims 8 and 9, the protrusion 23 being open to an inside of the other-function body 6 is best seen in Figs. 2 and 3A-E.
Regarding claim 10, the upper handle is best seen in Fig. 1. 
Regarding claim 11, a hook (outer frame of element 14) is best seen in Fig. 1.  A further protrusion (center frame of element 14 that intersects small horizontal frames) protrudes from a center portion of the hook toward the machine body and can be used to retain a rope at a predetermined position of the hook 14.  See Fig. 1.
Or alternately, element 5 is considered a hook since it has a transitional curved section connected to a base (5a).  The trigger on element 5 defines a further protrusion capable of retaining a rope. The trigger protrudes from the center portion of the hook (in a thickness direction) toward the machine body.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724